441 F.2d 1166
71-1 USTC  P 9424
Dr. John J. WERTZBERGER and Jacquelyn Wertzberger, Appellants,v.UNITED STATES of America, Appellee.
No. 20628.
United States Court of Appeals, Eighth Circuit.
May 19, 1971.

John Anderson, Jr., Robert C. Londerholm, Olathe, Kan., Jackie Lee Smith, Overland Park, Kan., for appellants.
Robert S. Watkins, Atty. Tax Division, Department of Justice, Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Leonard J. Henzke, Jr., Attys., Tax Division, Department of Justice, Washington, D.C., of counsel; Bert C. Hurn, U.S. Atty., Paul Anthony White, Asst. U.S. Atty., for appellee.
Before VAN OOSTERHOUT, HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
This is an appeal from Judgment denying taxpayer refund of income taxes for the years 1964, 1965 and 1966.  Taxpayer's claim is that the money he received from the University of Kansas Medical Center qualifies as a deduction from gross income as a fellowship under 117 I.R.C. 1954.


2
The case was tried to Judge Oliver with jury waived.  Judge Oliver made detailed findings of fact and concluded that the money paid taxpayer was compensation for his services as a resident physician and was not given to him as a scholarship.  Judge Oliver's findings are supported by substantial evidence.


3
We affirm upon the basis of Judge Oliver's opinion reported at 315 F.Supp. 34.